 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDConsumat Systems, Inc. and International Brother-hood of Boilermakers, Iron Shipbuilders, Black-smiths, Forgers and Helpers. Cases 5-CA-14719 and 5-CA-1482614 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 10 March 1983 Administrative Law JudgeBenjamin Schlesinger issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed a brief in re-sponse to the Respondent's exceptions.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.2As set forth in detail in the judge's decision, on27 August 1981 the Union was certified by theBoard as the collective-bargaining representative ofthe Respondent's employees and the parties com-menced bargaining. The Union contends that on 26August 19823 it accepted the Respondent's con-tract proposal. Several days later and prior to theexecution of the contract, the Respondent refusedto sign the agreement and subsequently withdrewrecognition of the Union. The Respondent main-tained it was privileged to refuse to sign the agree-ment and to withdraw recognition as, relying on apetition signed by a majority of employees, it had agood-faith belief based on objective considerationsthat the Union no longer represented a majority ofthe Respondent's employees.In evaluating the Respondent's contentions, thejudge concluded that the Respondent failed ade-quately to demonstrate a reasonably based good-faith doubt of the Union's majority status. Thejudge based this conclusion on the fact that onlyone page of a two-page petition proclaiming thesignatories no longer wanted the Union to repre-sent them was admitted in evidence. This one pagecontained signatures of only 18 of the 60 unit em-ployees. In its exceptions and brief, the RespondentI The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findings2 The remedy section of the judge's decision is amended only to theextent that backpay, if any, shall be computed in accordance with OgleProtection Service, 183 NLRB 682 (1970), with interest computed in ac-cordance with Florida Steel Corp, 231 NLRB 651 (1977)3 All dates are 1982 unless otherwise indicateddoes not contend the judge erred in refusing toadmit page two of this petition, but rather 'arguesthe Respondent's reasonably based good-faithdoubt of the Union's majority status existed as evi-denced by both pages of this petition.After closely examining the record, we agreewith the judge. During the hearing, the Respond-ent moved that page two of the petition be admit-ted into evidence. The judge refused on the groundthat it had not been properly authenticated. TheRespondent never again requested that this docu-ment be admitted into evidence. Therefore, theonly evidence before us of the Respondent's good-faith doubt of the Union's majority status is theone-page document containing signatures of 18 em-ployees. We thus conclude, in agreement with thejudge, that this is insufficient evidence of a reason-ably based good-faith doubt that the Union re-tained majority status.4 Accordingly, as the Re-spondent was not privileged to refuse to bargain orto withdraw recognition from the Union, those ac-tions constituted violations of Section 8(a)(5).4 In light of this finding, we find it unnecessary to pass on the issue ofwhether, as found by the judge, the Union's telegram of 26 August andthe Respondent's letter of 1 September, respectively, constituted a re-quest and refusal to sign the collective-bargaining agreement An un-equivocal request to sign the contract was contained in the Union's letterof 10 September Therefore, as the Respondent has failed to show suffi-cient evidence that it had a good-faith doubt of the Union's majoritystatus on 14 September when It refused to comply with the Union's 10September unequivocal request to sign the contract, we find that it vio-lated Sec 8(a)(5) •Additionally, in light of the finding that the Respondent did not have areasonably based good-faith doubt of the Union's majority status when itrefused to execute the contract, Chairman Dotson and Members Hunterand Dennis find it unnecessary to rely on the judge's finding that oncefinal agreement on the substantive terms of the contract was reached, re-gardless of the status of any written agreement, the Respondent was notfree to refuse to bargain even if It then had lawful grounds for believingthat the Union had subsequently lost its majonty statusMember Zimmerman would adopt the judge's findings that the Union'stelegram constituted a request and the Respondent's reply letter constitut-ed a refusal to sign the collective-bargaining agreement, and that such re-fusal was unlawful He, like the judge, finds that even if the Respondenthad been able to establish that as early as 1 September it had a reasonabledoubt of the Union's continued majonty status, so as to legitimize itswithdrawal of recognition from the Union, the Respondent would stillhave been obligated to execute its 26 August 1982 collective-bargainingagreement with the Union, and its failure to do so would still have been,as it was here, a violation of Sec 8(a)(5) The Respondent's obligation toexecute the collective-bargaining agreement arose, and is retroactive to,26 August, when the Union notified the Respondent of the former's ac-ceptance of the latter's 8 June offer Subsequent manifestations of possibleloss of majonty support for the Union would not serve to relieve the Re-spondent of its obligation to execute and give retroactive effect to theagreement it had reached with the Union on 26 August North Bros Ford,Inc , 220 NLRB 1021 (1975), Utility Tree Service, 215 NLRB 806 (1974),affd 218 NLRB 784 (1975) See also Raybestos-Manhattan, Inc , 183NLRB 213, 217 (1970)Member Dennis also notes that while the Respondent raised the exist-ence of a "decertification petition" supporting its 14 September refusal toexecute the contract, the record shows that no question concerning rep-resentation existed until 21 September when a petition was actually filed273 NLRB No. 63 CONSUMAT SYSTEMS411ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Consumat Systems, Inc., Mechanicsville,Virginia, its officers, agents, successors, and as-signs, shall take the action set forth in .the Order asmodified.Substitute the following for paragraph 1(a)."(a) On 14 September 1982, failing or refusing,on request, to execute and give effect to a writtenagreement incorporating the agreement reachedwith the International Brotherhood of Boilermak-ers, - Iron Shipbuilders, Blacksmiths, Forgers andHelpers."DECISIONFINDINGS OF FACT AND CONCLUSIONS OF LAWBENJAMIN SCHLESINGER, Administrative Law Judge.On August 27, 1981, the National Labor Relations Boardin Case 5-RC-11447 certified Charging Party Interna-tional Brotherhood of Boilermakers; Iron Shipbuilders,Blacksmiths, Forgers and Helpers (Union) as the collec-tive-bargaining representative for a unit of "all produc-tion and maintenance employees employed at ConsumatSystems, Inc.'s Mechanicsville, Virginia location, exclud-ing office clerical employees, professional employees,technicians, over the road truckdnvers and their helpers,guards and supervisors as defined in the National LaborRelations, Act." Thereafter, about September 4, 1981, Re-spondent and the Union commenced bargaining and onFeb'ruary' 9, 1981,1 'negotiators displeased with* the offer,presented it to the union membership, who promptly re-jected it.-Little progress was made over the next- severalmonths. Rather, Respondent's financial position, nonetoot good to begin with, became worse. Contracts werelost or postponed, some indefinitely As a consequence,on June 8, Respondent renewed its previous writtenoffer, with three modifications: it withdrew its prior op-position to the checkoff of union dues and initiation fees,it reduced its wage offer of an annual 5-percent increasefor 3 ,years to no increase at al1,2, and it orally agreed toa 1-year contract,3 rather than the 3-year, contract itoriginally proposed. The union negotiators were no morepleased with this proposal than they were with the one.,in February; but they did not outrightly reject Respond-ent's latest proposal either, again stating that they wouldtake up the proposal with the membership. That, howev-er, did not occur until Thursday, August 26, the last dayof the Union's first year as the employee's collective-bar-gaining representative, when Bartley sent the following .mailgram. to Thomas J. Manely, Respondent's attorneyand principal negotiator:1 Unless otherwise indicated, all dates refer to the year 19822 Union International Representative Phillip Bartley, testified that thewage offer was orally withdrawn in March3 Other than this oral agreement, the contract proposal was writtenPlease be, advised that the employees of ConsumatSystems, Inc. voted this day to accept the Compa-ny's offer made to the Union on 6/8/82. I will be incontact with you in the very near ;future for thepurpose of signing this, agreement.On Monday, August 30, the next business day,4 wordof the membership ratification spread quickly Two em-ployees, incensed that the contract (with no wage in-crease) had been ratified and that they had been giveninsufficient notice of the action to be taken at the unionmeeting the prior Thursday, circulated a petition statingthe desire of the signatories for a "fair meeting with ad-vance notice of a vote before a labor contract is madewith" Respondent. A telephone call on Tuesday eveningfrom one of the employees to Bartley met with a firmreply that the Union had already accepted the agreementand no new vote would be taken.On Wednesday, September 1, in response to Bartley'srefusal to conduct another vote, the same two employeescirculated a new petition proclaiming that the signatoriesno longer wanted the Union to represent them. That wasforwarded to the Regional Office of the Board on Sep-tember -2, and a copy of it, allegedly signed by 35 of 60employees,3 was presented to Ron Mancuso, Respond-ent's director of manufacturing The employees' petitionapparently led to the filing of a formal decertification pe-tition on September 21.In the meantime, delivery -of Bartley's mailgram hadbeen yielayed Manley testified that 'he received it in hisoffice no earlier than Monday, August 30, although itwas sent the prior- Thursday and although Bartley re-ceived a confirmation copy on Friday I find it surprisingthat Manley did not forward it to his client immediately,in any event, Mancuso, who had been told on Mondayby a 'union negotiating committee member that the con-tract had been ratified, said he did not receive the mail-gram -until Tuesday,'August 31, the same day, he testi-fied, -that he was presented with the first petition.6 Thefollowing day Mancuso' wrote to Bartley that, before re-ceiving the mailgram, he had "received information thata majority of the men believed the vote, referred to wasimproper and questioning the' Union's representation."(Any "questioning [of] the' Union's representation"ocurred, however, no earlier than September 1, the dayafter Mancuso received the mailgram ) He further stated4 Respondent was then working a 4-day workweek, Monday throughThursday5. The entire petition was never properly authenticated and admitted inevidence Thus, the record proof does not adequately demonstrate that amajority of employees did not desire the Union to represent them andRespondent had a good-faith doubt that the Union represented a majon-ty See Dresser Industries, 264 NLRB 1088 (1982) However, in the eventthat the failure to introduce the entire petition was merely the result ofinadvertent and excusable error, and on the assumption the documentdemonstrates that the Union lost majonty support, this decision would beno different6 Mancuso prepared a memorandum which noted that he received thefirst petition on September 1, not August 31 It is unnecessary to resolvethis inconsistency, first, because good-faith doubt obtained after theagreement was made is Irrelevant and, second, because the first petitionindicated only employee disagreement with the ratification vote and not aclear intention that a majonty of the employees no longer wished to berepresented by the Union Gregory's Inc. 242 NLRB 644, 648 (1979) 412DECISIONS OF NATIONAL' LABOR RELATIONS BOARDthat because Respondent had received no response to itslast offer from the Union for several months, he was indoubt as to the "lawfulness" of concluding or not con-cluding a contract•On September 10 Bartley wrote Manley requestingsigned copies of the "recently negotiated" contract forhis signature. Manley replied on September 14 that Re-spondent had not received any explanation or clarifica-tion as requested in the September 1 letter, that the em-ployees did nbt wish to be represented by the Union,that the employees did not authorize the Union to con-clude an agreement with Respondent, and that the ein-ployees had petitioned the Board for a decertificationelection: "Under the circumstances Consumat does notbelieve it is lawful or appropriate to conclude - a -laborcontract with your union." Again, by letter dated Octo-ber 18, Mancuso advised Bartley that because he had re-ceived no clarifications from the Union in reply to hisearlier September 1 and 14 letters, because Respondent'semployees had advised Respondent that they no longerwished to be associated with the Union, and becausethey had filed a decertification petition, Respondent"does not believe it may any longer lawfully recognizeor bargain with your union as the representative of ouremployees."Two complaints herein, as consolidated:7 allege thatRespondent violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act, 29 U.S.C. † 151, et seq., byrefusing since September 14 to execute a written contractembodying the agreement which the Union accepted onAugust 26 and that on October 18 Respondent withdrewrecognition of the Union as the exclusive collective-bar-gaining representative of its production and maintenanceemployees,: Respondent denied that it violated the Act inany manner.8In the absence of unusual circumstances, a certified,union's majority status must be honored for 1 year, evenif an employer has evidence of the union's loss of majori-ty. That rule was established in order to permit collec-tive bargaining to •function and to stabilize industrial rela-tions. Even if the decertification petition had. been filedprior to August 26, although it would have possibly per-mitted an election to be held, but only after the expira-tion of the 1-year period, Respondent would not havebeen permitted to rely thereon and cease bargainingduring the 1-year period. Once having continued 'to bar-gain, an employer would be bound by any agreement itstruck during the year.The relevant docket entries are as follows The Union filed an unfairlabor practice charge in Case 5-CA-14719 on Sejitember 27, 1982, and acomplaint issued on October 26 The Union filed its Charge in Case 5-CA-14826 on October 29 and a compliant issued on November 22 Thecomplaints were consolidated by order of the Regional Director forRegion 5 on November 23 and a heanng was held before me on January3 and 4, 1983, in Richmond, Virginia8 There is no question as to jurisdiction herein Respondent admits, andI find, that it is a Virginia corporation with an office and place of busi-ness in Mechanicsville, Virginia, where it engaged in the manufacturingof energy recovery incinerators During the 12 months preceding the Is-suance of each complaint, it sold and shipped products valued' in excessof $50,000 directly to points outside the State of Virginia I conclude thatIt is an employer engaged in commerce within the meaning of Sec 2(2),(6), and (7) of the Act and that_the Union, as admitted by Respondent, isa labor organization within the meaning of Sec 2(5) of the ActThat being stated, the first issue presented is whether acontract was made on August 26. Respondent made itslast complete proposal on June 8. The Union did notreply' to that offer until August 26, a' fact which Re-spondent admitted in its September- 1 letter. I refuse tocredit Mancuso's testimony that; in a telephone conversa-tion with Bartley on August 26, Mancuso told Bartleythat the offer had been withdrawn' by Respondent. Bart-ley denied such statement, and none of Respondent's let-ters rely on its withdrawal of the offer, or on the Union'srejection of it, or on the fact that the offer had lapsed bythe passage of time.8"The -Board is [not] strictly bound by the technicalrules of contract law." NLRB v. Donkin's Inn; 532 F.2d138, 141-142 (9th Cir. 1976); Penasquitos Gardens, 236NLRB 994, 995 fn. 8 (1978), enfd. 603 F.2d 225 (9th Cir.1979). Even when a contract proposal has been rejected,the Board has frequently held that the proposal survives,enabling the party which previously rejected it to re-verse itself and accept it. The Board affirmed thig viewin Pepsi-Cola Bottling Co., 251 NLRB 187, 189 (1980), asfollows.[A] complete package proposal made on behalf ofeither party through negotiations .remains viable,and upon acceptance in toto must be executed aspart of the statutory duty to bargain in good faith,unless expressly withdrawn prior to- such accept-ance, or defeased by an event upon which the offerwas expressly made contingent at a time prior to ac-ceptanceSee also -Presto Casting Co., 262 NLRB 346 (1982). Pepsi-Cola was enforced at 659 F.2d 87 (8th Cir. 1981), theCourt noting at 90 fn. 3, that there appears to be con-trary authority, some cited by Respondent, which can beexplained solely by the fact that the Board is continuingto develop the law in this area.Respondent's offer was on the table for 2-1/2 months -before the Union accepted it. The Board has held that 4months before acceptance is not unreasonable delay, bar-ring intervening events that make it unfair to do so. Wor-rell Newspapers, 232 NLRB 402 (1977); contra, ScientificResearch Co., 110 NLRB 393 (1954). Respondent offersno cogent showing of unfairness. That it has sufferedlosses of business is not attributed to labor costs; and itscontract offer of no wage increase is not claimed to be afurther impairment of its financial condition.1‡ Finally, I•9 Mancuso testified that Bartley, prior to cOnducting 'the union vote,called Mancuso to tell him that the employees were getting ready to voteand inquired about the effective date of the agreement Mancuso askedwhat the Union was voting 'on When Bartley replied the June offer,Mancuso testified, he told Bartley that the present condition of Respond-ent and the delay of 2 months in the Union's response made the offer "nolonger available" Bartley testified, however, that an entirely differentconversation took place, that he called Mancuso to inquire about whetherthe effective date of the contract would be June 8, the date of the lastoffer, or that day, August 26, when the Union accepted the offer, andthat Mancuso replied that the contract became effective only when it wasaccepted I credit Bartley's version10 The record is barren of what, if any, financial gains were made bythe Union CONSUMAT SYSTEMS413.find that Respondent's June offer was a continuing offer.Indeed, the day after it was made, Bartley telephonedManley's legal assistant to advise that he was going toreevaluate the Union's position and, if Respondentchanged its position, that Respondent should so advisehim Respondent never advised Bartley that it withdrewits offer or amended it in any wiy.The Union's acceptance occurred when the Union no-tified Respondent of that fact; and it was the transmittalor the mailgram, not its receipt by Respondent, that gov-erns the date of acceptance and the contract. Raybestos-Manhattan, 183 NLRB 213, 218 (1970). Bartley's mail-gram of August 26 to Respondent notifying that hewould soon be in contact for the purpose of signing theagreement gave Respondent sufficient notice of a requestfor its execution. Mancuso's reply of September 1 Settingforth his "doubt" about concluding the agreement dem-onstrated that Mancuso understood what Bartley was re-questing and constitutes a refusal to execute the agree-ment. It is well settled that the failure to sign, on request,a written memorandum of the agreement made is a perse refiisal to bargain. Section 8(d) of the Act; H.J Heinzv. NLRB, 311 U.S. 514 (1941); Big Run Coal & Clay Co,152 NLRB 1144 (1965), enfd. 385 -F 2d 788 (6th Cir.1967); Lozano Enterprises v. NLRB, 327 F.2d 815 (9thCir. 1964).However, by the time it received Bartley's August 26mailgram, Respondent argues, it already knew of em-ployee discontent with the method of the ratificationvote and, a day or two later, employee desire no longer.to be represented by the Union. Thus, the remainingissue is whether employee action after the contract hadbeen made permitted Respondent to avoid what was oth-erwise its obligation under Section 8(a)(5). To paraphasethe Board in North Bros. Ford, 220 NLRB 1021, 1022(1975), on facts strikingly similar to those herein, finalagreement was reached no later than August 26, wellbefore the employee petitions disavowing representationby the Union and for decertification were filed. Oncefinal agreement on the substantive terms of the contractwas reached, and regardless of the status of any writteninstrument incorporating that agreement, Respondentwas not free to refuse to bargain even if it then hadlawful grounds for believing that the Union had subse-quently lost its majority status. See, e.g., Utility TreeService, 215 NLRB 806 (1974), enfd. 539 F.2d 718 (9thCir. 1976); Raybestos-Manhattan, supra.Finally, to the extent that Respondent continues tourge that I erred in excluding testimony regarding thevalidity of the Union's ratification vote, I adhere to myprior rulings at the hearing. Although the Union clearlystated that ratification by its membership was necessaryfor it to make a final and binding agreement, no agree-ment was made by the parties that made ratification nec-essary and no requirement that this occurrence was in-corporated into the written contract proposal preparedby Respondent Martin J. Barry Co., 241 NLRB 1011,1013 (1979). "Furthermore, even if ratification were aprecondition . . . Respondent has no standing to ques-tion the validity of the procedures used by the Union inratifying the agreement. It is well settled that ratificationis an internal union matter which is not subject to ques-tion by an employer" Id., M&M Oldsmobile, 156 NLRB903, 905 (1966), enfd. on other grounds 377 F.2d 712 (2dCir 1967), London Chop House, 264 NLRB 638, 639(1982)Accordingly, I conclude that Respondent violatedSection 8(a)(5) and (1) of the Act by failing to executethe agreement and by withdrawing recognition from theUnion. These activities occurring in connection with Re-spondent's operations have a close, intimate, and substan-tial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.THE REMEDYI will, accordingly, recommend that Respondent be or-dered to cease and desist from its illegal activities andtake certain affirmative action necessary to effectuate thepolices of the Act. I shall also recommend that Respond-ent be ordered to execute the agreement which it negoti-ated, on request of the Union, comply with all the provi-sions thereof retroactive to August 26, 1982, the datesuch agreement was consumated, and make all employ-ees whole for any losses. they may have suffered by Re-spondent's failUre to sign the agreement. Backpay, if any,shall be computed in accordance with F. W. WoolworthCo., 90 NLRB 289 (1950), with interest computed in ac-cordance with Florida Steel Corp., 231 NLRB 651(1977) " It is possible that the 1-year agreement willhave expired before Respondent complies with the orderrecommended herein. In such event, the recommendedOrder will provide an option to the Union to request'that Respondent sign the agreed-upon contract or resumebargaining and, if an agreement is reached, embody it ina signed agreement. Big Run Coal & Clay Co., supra;Worrell Newspapers, supra.On these findings of fact and conclusions of law andon the entire recoid,12 I issue the following recommend-ed"ORDERThe Respondent, Consumat Systems, Inc , Mechanics-ville, Virginia, its officers, agents, successors, and assigns,shall1. Cease and desist from(a) Failing or refusing, on request, to execute and giveeffect to, retroactive to August 26, 1982, a written agree-ment incorporating the agreement reached with theInternational Brotherhood of Boilermakers, Iron Ship-builders, Blacksmiths, Forgers and Helpers." See generally Isis Plumbing Go, 139 NLRB 716 (1962), enf deniedon other grounds 322 F 2d 913 (9th Or 1963)" The General Counsel and Respondent both moved to correct theofficial transcript in certain respects There being no opposition to Re-spondent's motion and Respondent having agreed to the General Coun-sel's motion, the motions are granted and the transcript amended accord-ingly" If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and an objections to them shall be deemed waived for all pur-poses 414DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Failing or refusing to recognize and bargain withthe Union concerning issues which have arisen, or mayarise, during the terms of the aforesaid agreement.(c)In any like or related manner interfering with, re-straining, or coercing employees in the 'exercise of therights guaranteed them by Section 7 of the Act:2. Take the following affirmative action found neces-sary to effectuate the policies of the Act.(a)On request of the Union, execute and give effect,retroactive to August 26, 1982, to the written agreementembodying, the terms reached between it and the Union;deliver an executed copy to the Union, and make theemployees whole for any losses they may have sufferedby its failure to sign the aforesaid agreement, with inter-est, as provided in the remedy section of this decision(b)On request of the Union, bargain, collectively withthe Union concerning any question which has arisen orwhich may arise under the terms of the aforesaid agree-ment, including the settlement of grievances and disputesentitled to arbitration as therein provided.(c)In the event that the term of the aforesaid agree-ment has expired before it is signed by Respondent, andon -request of the Union, bargain with the Union as thecollective-bargaining representative of its employees in aunit composed of all production and maintenance em-ployees employed at Respondent's Mechanicsville, Vir-ginia location, excluding office clerical employees, pro-fessional employees, technicians, over-the-road truckdriv-ers and their helpers, guards, and supervisors as definedin the ,Act, and if an agreement is reached, embody thesame into a signed contract.(d)Post at its plant in Mechanicsville, Virginia copies.of the attached notice marked "Appendix."l4 Copies ofthe notice, on forms provided by the Regional Directorfor Region 5, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced,_ or covered byany other material.14 If this Order is enforced by a Judgment of a United States Court of "Appeals, the words in the notice reading "Posted by Order of the Na-tional Labor -Relations Board" shall read "Posted Pursuant to'a Judgmentof the United States Court of Appeals Enforcing an Order of the Natimi-al Labor Relations Board"(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has. taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THE.NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail or refuse, on request, to execute 'andgive effect to, retroactive to August 26, 1982, a writtenagreement incorporating the agreement reached with theInternational Brotherhood of Boilermakers, Iron Ship-builders, Blacksmiths, Forgers and Helpers.WE WILL NOT fail or refuse to recognize and bargainwith the Union concerning issues which have arisen, or -may arise, during the term of the aforesaid agreement.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request of the Union, execute and giveeffect, retroactive to August 26, 1982, to the writtenagreement embodying the terms reached between us andthe Union, deliver an executed copy thereof, to theUnion, and make our employees whole for any- losses -they may have suffered by our failure to sign the afore-said agreement, with interest.WE WILL, on request of the Union, bargain collective-ly with the Union concerning any question which hasarisen or which may arise under the terms of the afore-said - agreement, including the settlement of grievancesand disputes- entitled' to arbitration as therein provided.WE WILL in the event that the term of the aforesaidagreement has expired before it is signed by us and, onrequest of the Union, bargain with the Union as the col-'lective-bargaining representative of our employees in aunit composed of all production and maintenance em-ployees employed at our Mechanicsville, Virginia loca-tion, excluding office clerical , employees, professionalemployees, technicians, over-the-road, truck drivers andtheir helpers, guards and supervisors as defined in theAct and, if an agreement is reached, embody the sameinto'a signed contract.CONSUMAT SYSTEMS, INC.